Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “measurement data 11” is referenced at [0064 and 0070], (it is believed that proper reference should read “measurement data 4”); “method 10” is referenced at [0072], (it is believed that proper reference should read “method 100”).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
a measuring device configured to capture measurement data, in claims 1 and 4;
a receiver device configured to receive a blockchain, in claims 1 and 11;
a generation device configured to generate a data block, in claim 1;
an output device configured for output/transfer, in claims 1, 6, 7, 8, and 10;
a status querying device configured to determine status data, in claim 5;
a buffer storing device configured to temporarily store data, in claim 8;
a validation module configured to validate, in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends to claim 13, a method claim, but seeks to further limit the subject matter per the system (node) of claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract ideas of mitigating risk, which is a fundamental economic practice or principle; agreements the form of contracts, legal obligations, and business relations, which are commercial or legal interactions.  These two categories describe certain methods of organizing human activity, which is a grouping of abstract ideas.
The claims also recite observations and evaluations, which depict a mental process.  This is a categorized as a mental process grouping of abstract idea.  
Claim 15, which is illustrative of claims 1 and 13, defines the abstract idea by the elements of:
A method for monitoring the processing of an industrial product by a multiplicity of nodes of a network, said method including: at each of the nodes of the multiplicity of nodes: capturing appropriate measurement data, which map the processing of the industrial product to an appropriate measurement modality, 
at each of the nodes of the multiplicity of nodes: generating a corresponding data block on the basis of corresponding measurement data, validating the data block generated by a first node of the multiplicity of nodes by a second node of the multiplicity of nodes and/or by a central node of the network.
These claims describe a method performed to authenticate data and for the “confident implementation of the commercial relationship for contracting parties”.  Furthermore, they recite methods for collecting information, analyzing it, and displaying 
For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe: blockchain.
This additional element simply instructs one to practice the abstract ideas of risk mitigation, business relations, or a mental process utilizing blockchain to perform the method that defines the abstract idea, where this component is used as a tool to execute the abstract idea.  See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. 
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f)(2).  
data block and measurement data, and the status of that data are refinements of the core information forming the core of the business relation and point to basic data that is collected and analyzed.  References to map the process is a further recitation of the steps recited to mitigate risk of an incorrect process and helps manage the contractual obligations for the businesses. References to storing, transferring, and saving further data are further invoking of computers as tools to perform the abstract idea and does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).

Therefore, for the reasons cited above, claims 1 – 16 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal (US20180220278), hereinafter, Tal.
measurements from sensors and units, e.g., obtaining input from temperature sensor…”  See [0067].    Tal adds “The sensor may be at least one of: a temperature sensor, a pressure sensor, a light exposure sensor, a proximity sensor, a humidity sensor and a sensor adapted to read a bar-code or a QR code.”  See [0008].  Thus, Tal is measuring at least one of a physical variable.  
Tal discloses receiving a blockchain throughout, for example, “…executable code 125 may be an application that generates a telemetry packet based on information received from at least one sensor, generates, based on information in the telemetry packet, a blockchain message usable for verifying an authenticity and/or integrity of the information in the telemetry packet and associates the blockchain message with the telemetry packet as further described herein.”  See [0033].  
Generating datablocks is described as “generates a telemetry packet based on information received from at least one sensor, generates, based on information in the telemetry packet, a blockchain message usable for verifying an authenticity and/or integrity of the information in the telemetry packet and associates the blockchain message with the telemetry packet as further described herein.”  See [0033].  In addition, “A controller (e.g., controller 105) in TMU 300 may generate and send 
Lastly, Tal’s system discloses a node of a network when detailing “a system may include a plurality of miner computers or nodes 320 (also referred to herein as blockchain nodes)”, at [0047]; “The controller further generates a blockchain transaction, signs it and sends it to the blockchain network via a node (e.g., via one of miner nodes 320). For example, the controller in a tracking device may be controller 105 in TMU 300 as described, the server may be server 326 and the blockchain node may be one of miner nodes 320”, at [0086]; see also Figures 3A, 3B, and 5.  

Regarding claims 2 and 3, Tal discloses a checksum and datablock does not comprise the measurement data when detailing the blockchain message shared.  First, “after obtaining sensor information from sensor 301 and possibly other sensors, …, TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.  See [0050].  Thus, Tal is sending two data blocks, one that does not comprise the measurement data.  
A checksum is described in the instant application as also being a hash value.  See Specification, at [0019].  Tal uses hash values as well, as follows: “A hash field or value included in a blockchain transaction 312 may be computed, based on data in a telemetry packet”; including, “ A hash value computed or calculated as described and included hash value for a telemetry packet 310 was computed, an embodiment may re-compute the hash value (to produce a second or subsequent hash value) for the telemetry packet 310 and if the re-computed second hash value is not the same as the first (original) hash value then the embodiment may determine that the telemetry packet 310 was modified after the first (original) hash value was computed.”  See [0052].  This is also detailed above and Figure 3A, showing telemetry packets differing from blockchain messages.  See also Figure 4.  

Regarding claims 4 and 5, Tal discloses a time-sequential and status data when describing the sensors (nodes) and information gathered.  “Concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a telemetry packet 310 may include a time stamp, a hash field, and any part or portion of data or information in the telemetry packet 310”, at [0052]; and, “additional descriptive information computed or produced by server 326 may include an address or other identifying data of server 326 or of TMU 300, statistical analysis of received data, time information and the like”, at [0055].  Tal adds status information: “flow or process 503 may include generating status information based on the telemetry packet received as shown by block 516”, at [0078]; and , “information based on the status information may include snippets or portions of the status information or it may include all of the status information, concise information based on the status information 
status information”, at [0080].  

Regarding claims 6, 7, and 8, Tal discloses a central node for validation, sending data to local memory or cloud memory, and buffering when further detailing the system.  First, the system “… may act or function as a hub that serves a plurality of sensors and/or a plurality of TMUs 300. For example, a shipment may include one or more containers with a plurality of sensors or a plurality of TMUs 300 and the plurality of sensors or TMUs 300 may communicate with system or hub 400. For example, system 400 may receive sensor data from a plurality of sensors or TMUs 300 and generate blockchain transactions 312 and/or encrypted telemetry packets 310 based on the received sensor data. Accordingly, embodiments of the invention enable securing, verifying and/or guaranteeing authenticity and integrity of data from any number of sensors or TMUs 300.”  See [0062].  
	Next, Tal discloses, “Memory 120 may be a hardware memory. For example, memory 120 may be, or may include machine-readable media for storing software e.g., a Random-Access Memory (RAM), a read only memory (ROM), a memory chip, a Flash memory, a volatile and/or non-volatile memory or other suitable memory units or storage units. Memory 120 may be or may include a plurality of, possibly different memory units. Memory 120 may be a computer or processor non-transitory readable medium, or a computer non-transitory storage medium, e.g., a RAM”, at [0031]; and, “CPU 440 may also be connected to a Flash NV memory 422 unit used to store information from sensors 426 and information in wallet 401, which may include a cloud or to a server over the internet”, at [0064].  
	Lastly, Tal discusses storing until transfer when describing “…that once this information is sent, it needs to be stored, e.g., in a storage system or a database. After the shipment has arrived at its destination the shipper may want, or be required to, present a report comprising a set of measurements, which originated from tracker/monitor, for example, data for a report is obtained from a database where information from tracker/monitor 104 is stored.”  See [0024].  Tal adds, “Content may be loaded from storage system 140 into memory 120 where it may be processed by controller 105. For example, telemetry packets 141, blockchain messages 142, keys 143 and wallets 144 may be loaded into memory 120 and used for securing and verifying information from transportation monitors as further described herein.”  See [0037].  

Regarding claims 9, 10, and 11, Tal discloses a multiplicity of saved further/different nodes, and validating further measurement data.  Specifically, “…a system may include a plurality of miner computers or nodes 320 (also referred to herein as blockchain nodes) and a user computer 324 used by a user 325. User computer may include or store (e.g., in an attached storage system 140) a block chain ledger 327 as shown. As shown, a system may include a base station 316 that can communicate via cellular antenna 318. As further shown a system may include a network…”  See [0047].  
Tal adds further nodes when detailing “…flow 505 may include storing a block in a blockchain. Accordingly, information generated as shown by blocks 508 and 524 is included in blocks that are stored in a blockchain thus utilizing the strength of further provide optimal measures for validating and/or verifying the authenticity and integrity of the information.”  See [0082].  Also, “after receiving and storing a telemetry packet, a server generates a second or additional blockchain message based on a status of the stored telemetry packet, generates a blockchain transaction used to send the second blockchain message to a blockchain node, and the blockchain node adds a block to a blockchain database based on the second blockchain message”, at [0091]; and, “the second or additional blockchain message includes, or is based on, information in the telemetry packet and information obtained from at least one additional source”, at [0092].  

	Regarding claim 12, Tal discloses an amount and/or a quality of a substance. Tal’s system and method allow for “…monitoring, tracking, logging and securing shipment critical parameters (e.g. temperature, location, humidity, light exposure, etc.”  See [0043].  Also, “The system shown in FIG. 3B can be used for determining, storing verifying and authenticating critical parameters related to shipment of perishable or other goods. As described, in some embodiments, verifying and authenticating critical parameters related to shipment of perishable or other goods…”  See [0045 and Fig. 3B].  Lastly, “[a]lthough temperature and location are mainly described herein it will be understood that any conditions or aspects that may be sensed, measured or determined by an embodiment as described herein may be used by a smart contract as described.”  See [0074].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aljawhari (US20170262862) discloses a method for managing and providing provenance of product using blockchain.  Badarlis (US20160290849) details a measuring device and method for determining a corrected mass flow.  Buchkremer (US20110132724) discloses a transport system.  Feeney (US20160098723) details a system and method for blockchain verification of goods.   Ford (US20160260171) details a system and method for a commodity contracts market using a secure distributed transaction ledger.  Heide (US20170089723) discloses a method and system for verifying measured data.  Lubrano (US20160025687) details a non-invasive method for measurement of physical properties of free flowing materials in vessels.  Kammerstetter (US20160281708) discusses a system for measuring temporally resolved through-flow processes of fluids.  Kingston (US20180075406) has a system and method of use for commodities analysis, collection, and tracking.  Preston (US20180068359) discusses a method for using smart contracts to control the supply and distribution of commodities.  Rankin (US20180144298) discusses tracking shipping using blockchain.  Schiatti (US20170206522) discloses a method for autonomous section of a commodity supplier through a blockchain distributed database.  Schmeling (US20180096175) discloses blockchain enabled packaging.  Sriram (US20160164884) details cryptographic verification of provenance in a supply chain.  Taylor (US20180130050) discusses extended blockchains for event tracking.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687